DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,506,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Green et al. US 20170094651 and Kneckt et al. US 20140092860. Green discloses receiving additional channel feedback information detected by another wireless device, the additional channel feedback information including feedback information on whether radar signals were detected in a set of channels or whether wireless activity was detected on the set of channels, transmitted channel feedback report includes the received additional channel feedback information, and upon receiving one or more channel feedback reports from one or more UEs, the core network may analyze the received channel information associated with each of the received channel feedback reports and generate channel status information in a real-
Regarding claim 1, prior art of record does not disclose, in single or in combination, transmitting, by a first wireless device to a second wireless device, a first local channel availability table of the first wireless device; receiving, by the first wireless device from the second wireless device, a second local channel availability table of the second wireless device, transmitted responsive to receipt of the first local channel availability table of the first wireless device; determining, by the first wireless device, transmission parameters for communications with the second device via the first local channel availability table and the second local channel availability table by identifying a first intersection between a set of preferred transmission channels of the first wireless device and a set of preferred reception channels of the second wireless device; and a second intersection between a set of preferred reception channels of the first wireless device and a set of preferred transmission channels of the second wireless device; and communicating data between the first wireless device and the second wireless device according to the determined transmission parameters from the first local channel availability table and the second local channel availability table.
Regarding claim 8, prior art of record does not disclose, in single or in combination, transmitting, by a first wireless device to a second wireless device, a first local channel availability table of the first wireless device; receiving, by the first wireless 
Regarding claim 15, prior art of record does not disclose, in single or in combination,  transmitting, by a first wireless device to a second wireless device, a first local channel availability table of the first wireless device; receiving, by the first wireless device from the second wireless device, a second local channel availability table of the second wireless device, transmitted responsive to receipt of the first local channel availability table of the first wireless device; determining, by the first wireless device, transmission parameters for communications with the second device via the first local channel availability table and the second local channel availability table by identifying a first minimum of a preferred modulation and coding scheme index for transmissions of the second wireless device, and a preferred modulation and coding scheme index for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468